Case 19-00228-mdc             Doc 30     Filed 07/16/20 Entered 07/16/20 14:26:36     Desc Main
                                         Document Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                : Chapter 13
               Joseph Walker,                         :
                              Debtor.                 : Bankruptcy No. 19-12097-MDC
                                                      :
Joseph Walker,                                        :
                                                      :
                            Plaintiff,
                                                      : Adversary No. 19-00228-MDC
          v.
                                                      :
M&T Bank,
                                                      :
                            Defendant.
                                                      :


                                             ORDER
          AND NOW, on March 13, 2020, Joseph Walker (the “Plaintiff”) filed the Amended

Complaint to Determine Extent and Validity of Lien Held by M&T Bank and Objecting to

Amended Proof of Claim of M&T Bank Claim #3-2 and to Enforce Debtor’s Right to a FHA

HAMP Loan Modification Under the Provisions of the Note and Mortgage and the Applicable

HUD Regulations and Handbook (the “Amended Complaint”). 1

          AND, on March 26, 2020, M&T Bank (the “Defendant,” and together with the Plaintiff,

the “Parties”) filed the Amended Motion of Defendant, M&T Bank, to Dismiss Plaintiff’s

Complaint Under Federal Rules of Civil Procedure 12(b)(6) for Failure to State a Claim Upon

Which Relief Can Be Granted Made Applicable by Rule 7012 of the Federal Rules of Bankruptcy

Procedure or, in the Alternative, Amended Motion for Summary Judgment Pursuant to Federal



1
    Bankr. Docket No. 17.
Case 19-00228-mdc           Doc 30   Filed 07/16/20 Entered 07/16/20 14:26:36          Desc Main
                                     Document Page 2 of 3



Rules of Civil Procedure 56 Made Applicable by Rule 7056 of the Federal Rules of Bankruptcy

Procedure (the “Motion to Dismiss” or the “Motion for Summary Judgment,” as applicable). 2

          AND, on April 27, 2020, the Plaintiff filed the Debtor’s Answer to Motion of M&T Bank

to Dismiss Plaintiff’s Amended Complaint or in the Alternative Motion for Summary Judgment

(the “Answer”). 3

          AND, on June 12, 2020, the Defendant filed the Supplemental Brief of Defendant, M&T

Bank, in Response to Debtor’s Answer to M&T’s Motion to Dismiss Plaintiff’s Amended

Complaint (the “Supplemental Brief”). 4

          AND, on June 30, 2020, the Court held a hearing on the Motion to Dismiss and Motion

for Summary Judgment (the “Hearing”).

          AND, the Court has considered the Amended Complaint, the Motion to Dismiss, the

Motion for Summary Judgment, the Answer, the Supplemental Brief, and the arguments of the

Parties at the Hearing.

          It is hereby ORDERED and DETERMINED that:

          1.     The Motion to Dismiss is DENIED; provided, however, that within 14 days of

the date of this Order, the Plaintiff shall file a second amended complaint (the “Second Amended

Complaint”) asserting factual allegations regarding the additional security the Debtor believes

the Defendant holds to secure its mortgage on the Debtor’s primary residence, as alleged in

paragraph 18 of the Amended Complaint.

          2.     The Motion for Summary Judgment is GRANTED IN PART and DENIED IN

PART:

2
    Bankr. Docket No. 19.
3
    Bankr. Docket No. 24.
4
    Bankr. Docket No. 27.

                                                2
Case 19-00228-mdc        Doc 30    Filed 07/16/20 Entered 07/16/20 14:26:36             Desc Main
                                   Document Page 3 of 3



               A.      Summary judgment is GRANTED in favor of the Defendant with respect

to the claim in the Amended Complaint seeking an order compelling the Defendant to enter into

an FHA HAMP loan modification with the Plaintiff, as this Court lacks jurisdiction to grant such

relief. See Suntrust Mortg., Inc. v. Gordon (In re Gordon), 2010 Bankr. LEXIS 6395, at *4-*5

(Bankr. S.D. Ga. Sept. 30, 2010) (finding no authority for the proposition that a bankruptcy court

has the authority to regulate or to oversee loan modification programs); In re Yarbrough, 490

B.R. 328, 330 (Bankr. S.D. Ohio 2013) (finding the court had the authority, in connection with

its authority to oversee a debtor’s efforts under a confirmed plan, to compel a lender to review

the debtor’s loan modification application, but drawing a distinction between that authority and

authority to compel the lender to approve the loan modification).

               B.      Summary judgment is DENIED with respect to the remaining claims in

the Amended Complaint, as there are disputed issues of material fact.

       3.      Nothing in this Order bars either Party from moving to dismiss or for summary

judgment based upon the allegations set forth in the Second Amended Complaint, once filed.


Dated: July 16, 2020
                                                     MAGDELINE D. COLEMAN
                                                     CHIEF U.S. BANKRUPTCY JUDGE

Irwin L. Trauss, Esquire
Philadelphia Legal Services
718 Arch Street, Suite 300 N
Philadelphia, PA 19106

Rebecca A. Solarz, Esquire
KML Law Group, P.C.
BNY Mellon Independence Center
701 Market Street, Suite 5000
Philadelphia, PA 19106-1532




                                                 3
